DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 11th, 2021 has been entered.
The amendment of claims 1, 11-12, and 21, cancellation of claims 9-10, and addition of claims 23-24, have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) and 103 rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on June 11th, 20201, with respect to the prior art rejections and a newly found reference (Sun et al., discussed during interview held on April 28th, 2021), have been fully considered and are persuasive. The 35 U.S.C. 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-8, 11-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) issues and incorporated allowable subject matter with the independent claims.
The prior art of record teaches that it was known at the time the application was filed to analyze mammographic images by segmenting the images into anatomical regions, identifying a Tabar tissue type, identifying a density category, and classify the mammographic images based th, 2021 for more details).
However, the prior art, alone or in combination, does not appear to teach or suggest that the identification of the Tabar tissue type and the density category classification is performed in one or more CNNs. A newly found prior art (Sun et al.) teaches that it was known to use CNNs to classify the mammographic image regions as benign or malignant based on pre-labeled and trained data. However, Sun does not appear to explicitly teach that the CNN classifies the Tabar tissue and density category directly (as shown in Fig. 1 of the disclosure, in which the Tabar tissue type and density category are the outputs of the CNN).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/Primary Examiner, Art Unit 2667